Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY STOCK PURCHASE AGREEMENT DATED AS OF NOVEMBER 1, 2007 By and Among BFPC NEWCO LLC LARRY STARKWEATHER, KYLE SELBERG, RACHELLE ZORN, ROBERT QUINN and LARRY STARKWEATHER, as Agent TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES 1 Purchase and Sale 1 Closing 2 Deliveries 2 Working Capital and Debt Adjustment 4 ARTICLE II REPRESENTATIONS AND WARRANTIES OF BUYER 6 Organization 6 Authority 6 Investment 7 TSC Stock 7 Brokers 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS AS TO THE COMPANIES 7 Organization and Power 7 Governmental Authorization 7 Noncontravention 7 Capitalization 8 Financial Statements 8 Absence of Certain Changes 9 No Undisclosed Material Liabilities 10 Arrangements with Related Persons 11 Material Contracts 11 Litigation 12 Compliance with Laws and Court Orders 13 Properties 13 Intellectual Property 13 Insurance Coverage 16 Licenses and Permits 16 Environmental Laws 16 Brokers 16 Employees 17 Labor Matters 17 Employee Benefit Plans 17 Taxes 19 Full Disclosure 20 Suitability 20 Bank Account, Officers 20 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS 21 Authority 21 Title 21 Assets 21 i TABLE OF CONTENTS Page Investment 21 Brokers 22 Litigation 22 Foreign Status 22 ARTICLE V COVENANTS 22 Announcements 22 Confidential Information 23 Non-Compete; Other Activities 23 Reasonableness; Injunctive Relief 25 Legend 25 Right of First Refusal 26 Certain Tax Matters 27 Benefit of Covenants 29 ARTICLE VI SURVIVAL, INDEMNIFICATION 30 Survival 30 Indemnification by Sellers 30 Indemnification by Buyer 31 Limitations on Liability 31 Claims; Payment 32 Notice of Third Party Claims; Assumption of Defense 33 Purchase Price Adjustments 35 Application to Taxes 35 ARTICLE VII MISCELLANEOUS 35 Expenses 35 Notices 35 No Third Party Beneficiary; Assignment 36 Entire Agreement 37 Modifications, Amendments and Waivers 37 Counterparts 37 Severability 37 Governing Law 38 Submission to Jurisdiction; Waivers 38 No Presumption 39 Representative of Sellers 39 ii TABLE OF CONTENTS Page EXHIBIT A - Certain Defined Terms EXHIBIT B - Escrow Agreement EXHIBIT C1-4 - Form of Employment Agreement and Employment Agreement Assignments EXHIBIT D - General Release EXHIBIT E - Form of Investment Representation Statement EXHIBIT F - Form of Option EXHIBIT G - Form of Mutual Release Disclosure Schedules iii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement, dated as of November 1, 2007 (this  Agreement ), is by and among (i) BFPC Newco LLC ( Buyer ), a limited liability company organized under the laws of Delaware and a wholly-owned subsidiary of TheStreet.com, Inc., a Delaware corporation ( TSC ), (ii) Larry Starkweather ( Starkweather ), Kyle Selberg, Rachelle Zorn and Robert Quinn (each, a  Seller  and together, the  Sellers ), and (iii) Larry Starkweather, as agent for the Sellers (the  Agent ). Capitalized terms used but not defined herein have the meanings assigned to them on Exhibit A . WHEREAS, Sellers own all of the issued and outstanding shares of common stock, par value $1.00 per share (the Shares ), of Bankers Financial Products Corporation, a Wisconsin corporation ( BFPC ); WHEREAS, BankingMyWay.com LLC, a Wisconsin limited liability company ( BankingMyWay  and, together with BFPC, the  Companies ) is a direct wholly-owned subsidiary of BFPC; WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers, all of the Shares on the terms and conditions contained herein; and NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES Purchase and Sale . (a) Subject to the terms and conditions of this Agreement, upon the consummation of the Closing, (i) each Seller shall sell to Buyer, and Buyer shall purchase from each Seller, the Shares owned by such Seller free and clear of all Liens, and (ii) Buyer will become the sole stockholder of BFPC. (b) At the Closing, the aggregate purchase price for all of the Shares shall be as follows: (i) Buyer shall pay $17,193,734 (the Base Cash Purchase Price), as adjusted in accordance with Section 1.4(a) of this Agreement, in cash to the Sellers; (ii) Buyer shall pay $3,604,294 (the Customer Deposit Price) in cash to Sellers; (iii) Buyer shall issue to Sellers an aggregate of 238,530 non-registered shares of Common Stock, of which (x) 79,510 shares of Common Stock shall be issued to the Sellers and (y) 159,020 shares of Common Stock (the Escrow Shares) shall be deposited with the Escrow Agent to be held by the Escrow Agent under the terms of the Escrow Agreement; (iv) Buyer shall cause TSC to grant to Starkweather an option to acquire an aggregate of 175,600 shares of Common Stock ( Option TSC Stock ) in substantially the form of Exhibit F hereto (the  Option ) at the initial price per share provided for under such Option; and (v) Buyer shall issue to Sellers and aggregate of 397,551 non-registered shares of Common Stock (the  Deferred TSC Stock ) which shall be deposited with the Escrow Agent to be held by the Escrow Agent under the terms of the Escrow Agreement and, on each of the first, second and third anniversaries of the Closing Date (each, a  Payment Date ), one third of such shares of Deferred TSC Stock shall be released to Sellers as provided in the Escrow Agreement, provided that at each such anniversary of the Closing Date none of the Sellers had been or are then in breach of any of their obligations under Sections 5.2 or 5.3. (c) The parties agree that $2,000,000 of the purchase price payable pursuant to Section 1.1(b) will be allocated as consideration in respect of the Sellers covenants contained in Section 5.3. (d) As between the Sellers, the Closing Cash Purchase Price, the Customer Deposit Price, the Closing TSC Stock, the Escrow Shares, the Deferred TSC Stock and the Option shall be divided as specified in Schedule 1.1(d), and Sellers hereby expressly acknowledge and agree that the Option shall be granted only to Starkweather. Buyer shall be fully protected in relying upon such allocation of such amounts among Sellers. Closing . On the terms set forth in this Agreement, the closing of the transactions contemplated by Section 1.1 of this Agreement (the  Closing ) shall take place at the offices of Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York, or at such other location as the parties may agree, immediately after the execution of this Agreement. In the alternative, the Closing may be conducted electronically by virtue of exchange of executed signature pages via PDF transmission. The date on which the Closing is to occur is herein referred to as the  Closing Date  . Deliveries . In addition to the other requirements set forth in this Agreement: (a) The Sellers shall deliver to Buyer at the Closing: (i) certificates representing all of the Shares, accompanied by stock powers duly executed in blank; (ii) duly executed resignations, dated as of the Closing Date, of all directors and officers of each of the Companies; 2 (iii) an Escrow Agreement, dated as of the Closing Date, in the form of Exhibit B hereto (the Escrow Agreement), duly executed by the Agent; (iv) (i) an Employment Agreement, dated as of the Closing Date, by and between TSC and Larry Starkweather, in the form of Exhibit C-1 hereto, duly executed by Larry Starkweather (the  Starkweather Employment Agreement ), and (ii) an Assignment, Assumption and Amendment of Employment Agreement among TSC, BFPC and (x) Kyle Selberg, in the form of Exhibit C-2 hereto, duly executed by Kyle Selberg and BFPC, (y) Rachelle Zorn, in the form of Exhibit C-3 hereto, duly executed by Rachelle Zorn and BFPC, and (z) Robert Quinn, in the form of Exhibit C-4 hereto, duly executed by Robert Quinn and BFPC, (collectively, the  Employment Agreement Assignments ; the Starkweather Employment Agreement and the employment agreements assigned to TSC pursuant to the Employment Agreement Assignments, as amended thereby, may be referred to herein as the  Employment Agreements ); (v) a General Release in the form of Exhibit D executed by each of the Sellers; (v) a certificate from each Seller certifying that such Seller is not a foreign person that is subject to withholding under Section 1445 of the Code in a form reasonably acceptable to Buyer; (vi) a copy of the Option, duly executed by Starkweather; (vii) a pay-off letter from First Citizens State Bank with respect to the Starkweather Loan and from Premier Bank with respect to the Business Note, and pay-off letters with respect to all other outstanding Debt of any of the Companies; (viii) an Investment Representation Statement from each Seller in substantially the form attached hereto as Exhibit E , duly executed by each Seller; (ix) a Consent and Mutual Release among Sage Advisors, LLC, BFPC and TSC (the  Mutual Release ), in substantially the form attached here to as Exhibit G , duly executed by Sage Advisors, LLC and BFPC; and (x) all other instruments and documents reasonably requested by Buyer. (b) Buyer shall deliver to the Agent on behalf of the Sellers at the Closing (or in the case of the items described in clauses (ii) and (iii) below, as soon as practicable after Closing): (i) a sum equal to the Closing Cash Purchase Price and the Customer Deposit Price in immediately available funds to the bank account of Agent specified in Schedule 1.1(b) of this Agreement; 3 (ii) evidence that the Buyer is depositing the Escrow Shares and the Deferred TSC Shares with the Escrow Agent; (iii) certificates representing in the aggregate the Closing TSC Stock, less the Escrow Shares (each Sellers certificate being for the number of shares specified in Schedule 1.1(b) of this Agreement), and with the legend referred to in Section 5.5; (iv) the Escrow Agreement, duly executed by Buyer; (v) a copy of the Option, duly executed by TSC; (vi) the Employment Agreement and the Employment Agreement Assignments, each duly executed by TSC; and (vii) the Mutual Release, duly executed by TSC. Sellers consent to the payment of the amount specified in clause (i) to a single bank account, and agree that Buyer shall have no responsibility for the division of such amount between the Sellers. It is understood and agreed that Buyer shall be deemed to have satisfied the delivery obligations described in clauses (ii) and (iii) upon delivery of notice to TSCs transfer agent instructing the transfer agent to deliver (x) the Escrow Shares and the Deferred TSC Shares to the Escrow Agent and (y) the Closing TSC Stock less the Escrow Shares to the Agent. (c) For the avoidance of doubt, any term of this Agreement to the contrary notwithstanding, Buyer shall not be obligated to proceed with the Closing with respect to any particular Seller unless simultaneously therewith all of the instruments specified in Section 1.3(a) are being duly executed and delivered to Buyer and, in particular but without limitation, the Closing is being consummated with respect to the other Seller and Buyer thereby will acquire all of the Shares. Any refusal of Buyer to proceed with the Closing with respect to any particular Seller because of any default by any other Seller shall not relieve the latter Seller of liability for such Sellers default. Working Capital and Debt Adjustment . (a) At least five days prior to the Closing Date, the Sellers shall prepare and deliver to the Buyer a written statement (the  Preliminary Statement ) setting forth the Estimated Closing Working Capital and Estimated Closing Debt, and providing reasonable supporting materials. The Estimated Closing Working Capital and Estimated Closing Debt shall be determined in accordance with GAAP and the definitions of Estimated Closing Working Capital and Estimated Closing Debt (and the definitions contained therein). The  Closing Cash Purchase Price  shall be equal to the Base Cash Purchase Price, less (A) the amount, if any, by which Target Working Capital exceeds Estimated Closing Working Capital, less (B) the amount of Estimated Closing Debt. (b) No later than the ninetieth (90th) day after the Closing Date, the Buyer shall cause BFPC to prepare and deliver to the Agent a written statement (the  Statement ), setting forth the actual amounts of the Working Capital and Closing Debt. The Working Capital 4 and Closing Debt shall be determined in accordance with GAAP and the definitions of Working Capital and Closing Debt (and the definitions contained therein). (c) The Statement, as prepared by Buyer and delivered to the Agent, shall be deemed to be accepted by the Agent and Sellers and shall be conclusive for the purposes of determining the Working Capital and Closing Debt under this Section 1.4 except to the extent that the Agent shall have delivered, within 30 days following receipt of the Statement, a written notice to Buyer setting forth the items which the Agent disputes as either not being in accordance with the requirements of this Agreement or as having computational errors, specifying in reasonable detail the nature and extent of any such exception (the  Dispute Notice ). If any change proposed by the Agent is disputed by Buyer, then the parties shall negotiate in good faith to resolve such dispute. If, after a period of 30 days, any proposed change remains disputed, the parties shall submit such remaining dispute(s) to the accounting firm of PricewaterhouseCoopers LLP (the Independent Accounting Firm ).
